                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

HOMELAND SECURITY                                           )
    c/o ROMONA KENNARD,                                     )
                                                            )
                    Plaintiff,                              )
vs.                                                         )    No. 3:19-CV-1648-B (BH)
                                                            )
DIAYSIS INSTITUTE,                                          )
           Defendant.                                       )    Referred to U.S. Magistrate Judge1


                  ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

           After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. The plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs (Long

Form), filed July 10, 2019 (doc. 5), is DENIED, and the case will be dismissed by separate judgment

for failure to prosecute or follow court orders.

           SIGNED this 28th day of October, 2019.




                                                        _________________________________
                                                        JANE J. BOYLE
                                                        UNITED STATES DISTRICT JUDGE




1
    By Special Order No. 3-251, this pro se case has been automatically referred for judicial screening.
